EXHIBIT

Department of Defense Manpower Data Center i Resulis as of: App i709 aero

SCRA 4.10

 

Zo Status Report
Pursuant ta Servicemembers Civil Relief Act

SSN: las

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Birth Date:
Last Name: GILBERT
First Name: LEROY
Middle Name: W
Status As Of: = Apr-11-2019
Certificate 1D: 4P1LDZJKFFVRFH1
On Active Duty On Active Duty Status Date
Active Duty Stari Date Active Duty End Date Status Sarvice Component
NA NA No NA
This response reflects the Individuals’ active duty slalus based on the Active Duty Status Date
Left Active Duty Within 367 Days of Actlve Duty Status Date
Active Duty Stari Dale Active Duty End Date | Status Service Component
NA NA No NA
This response reflacis where the individual left active duty stalus withln 367 days preceding the Active Duty Status Date
The Member or His/Her Unit Was Notified of a Fulure Call-Up to Active Duty on Active Duly Status Date
Order Notification Stari Dale Order Notification End Dats Status Service Component
NA NA’ No NA
This response reflects whelher the Individual or his/her unit has recelved early notification to report for activa duty

 

 

 

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

Michael V. Sorrento, Director

Department of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955
Department of Defense Manpower Data Center

  
      
    
  

   
  

t_ 4,
Care
jen -

  
 

     

4 Status Report
Pursuant to Servicemembers Civil Relief Act

SSN: aes

Birth Date:

Last Name: GILBERT

First Name: CATHY

Middle Name: M

Status As Of: = Apr-11-2019

Certificate ID: KM7P3TNC7YRQQYW

Regsulis as of : Apr-11-2019 09:14:43 AM

SCRA 4.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Active Duly On Active Duty Status Date

Active Duly Start Date Active Duty End Date Status Service Component

NA NA No NA

This response reflects the Individuals’ active duty stalus based on the Active Duly Status Date
Left Active Duty Within 367 Days of Active Duty Status Date

Active Duty Start Date Active Duty End Date Status Service Component

NA NA No NA

This response reflecis where the Individual left active duty status withln 367 days preceding the Active Duty Status Date
The Member or His/Her Unit Was Notlfled of a Future Call-Up to Active Duty on Active Duly Status Date

Order Notlficatlon Stan Dale Order Notification End Date Slatus Service Component

NA NA No NA

Thls response reflects whether the individual or his/her unit has received early nollfication to report for active duty

 

 

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Farce, NOAA, Public Health, and
Coast Guard). This status Includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

Michael V. Sorrento, Director

Department of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955
